McMahan, C. J.
Appellees, ten in number, each of whom own a farm which had been assessed for the construction of a public tile ditch, which ran over and across their several farms as well as across a farm owned by appellant, commenced this action to enjoin the appellant from obstructing said drain. Appellant had been maintaining a live stock watering place in said drain by making an excavation about six feet square at the bottom with sloping cement sides to a level with the bottom of the tile, and by removing three tile two feet long and eighteen inches in diameter from the ditch, and by placing over the mouth of the open tile, at the *357down-stream end of the watering place, an iron grating eighteen inches in diameter with a rim and cross-bars running at right angles and two inches apart, and was threatening to construct and maintain a new and different watering place in connection with said tile ditch if he should not be enjoined from maintaining the one hereinbefore mentioned.
From a decree enjoining appellant from maintaining said watering place, directing its removal and enjoining appellant from constructing or maintaining any watering place or opening in or connected with said drain, appellant prosecutes this appeal. The only contention made by appellant' is that the decision of the court is not sustained by sufficient evidence. He makes no complaint of that part of the decree enjoining him from maintaining the watering place which he had constructed and which was in use when this action was commenced. His complaint is that the court erred in enjoining him from constructing a new watering place constructed in a different manner. The court found that the watering place which had been constructed substantially interfered with the drainage of appellees’ lands and that the watering' place which appellant threatened to construct would also materially interfere with such drainage. There is ample evidence to support these findings.
There was no error in overruling the motion for a new trial. Judgment affirmed,